


[nbhclogo.jpg]
Exhibit 10.4


2014 Omnibus Incentive Plan
Restricted Stock Award Agreement
(for Non-Employee Directors)
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of [  ], 2014
(the “Date of Grant”), is made by and between National Bank Holdings
Corporation, a Delaware corporation (“NBHC”), and [___________] (“Participant”).
Capitalized terms used herein without definition have the meanings ascribed to
such terms in the National Bank Holdings Corporation 2014 Omnibus Incentive Plan
(the “Plan”).
WHEREAS, NBHC has adopted the Plan to provide NBHC’s officers, employees,
directors and consultants an opportunity to participate in NBHC’s future
performance and align the interests of such officers, employees, directors and
consultants with those of the shareholders of NBHC; and
WHEREAS, the Committee has determined that it would be in the best interests of
NBHC and its shareholders to grant Participant a number of restricted shares of
Common Stock on the terms and subject to the conditions set forth in this
Agreement and the Plan.
NOW THEREFORE, in consideration of the premises and the covenants of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, for themselves,
their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Stock Award.



(a)Grant. NBHC hereby grants to Participant an award of Restricted Stock with
respect to an aggregate of [  ] restricted shares of Common Stock (the
“Restricted Stock”), on the terms and subject to the conditions set forth in
this Agreement and as otherwise provided in the Plan.


(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.


2.Vesting.


(a)General. Except as may otherwise be provided herein, (i) one half (rounded
down to the nearest whole Share if applicable) of the Shares of Restricted Stock
shall vest on the 180th day following the Date of Grant and (ii) the remaining
Shares of Restricted Stock shall vest on the day before the next annual meeting
of shareholders that occurs after the Date of Grant, in each case, subject to
Participant not having incurred a Termination of Employment as of the applicable
vesting date.


(b)Termination of Employment. Except as provided in this Section 2(b), if
Participant incurs a Termination of Employment, unvested Restricted Stock shall
be forfeited by Participant without consideration. Notwithstanding the
foregoing, in the event that Participant incurs a Termination of Employment due
to Participant’s death or Disability, the restrictions on any unvested
Restricted Stock




--------------------------------------------------------------------------------




shall immediately lapse and the Restricted Stock shall be fully vested as of the
date of Termination of Employment.


3.Tax Withholding. Participant (or, in the event of his or her death, any
beneficiary) shall be solely responsible for any federal, state or local income
or self employment taxes that he or she incurs in connection with the receipt of
the award of Restricted Stock or the vesting of such Restricted Stock, and NBHC
shall have no obligation or liability with respect to Participant’s (or, in the
event of his or her death, any beneficiary’s) satisfaction of such taxes and
shall have no withholding obligations with respect thereof.


4.Section 83(b) Election; Independent Tax Advice. Participant acknowledges that
it is Participant’s sole responsibility, and not NBHC’s, to file a timely
election under Section 83(b) of the Code, even if Participant requests that NBHC
or its representative assist Participant in making this filing. Participant
shall promptly notify NBHC of any election made pursuant to Section 83(b) of the
Code. Participant acknowledges that the tax laws and regulations applicable to
the Restricted Stock and the disposition of the Restricted Stock following
vesting are complex and subject to change, and it is the sole responsibility of
Participant to obtain Participant’s own advice as to the tax treatment of the
terms of this Agreement.


5.Issuance of Restricted Stock. The Restricted Stock shall be issued by NBHC and
shall be registered in Participant’s name on the stock transfer books of NBHC
promptly after the Date of Grant. Any certificates representing Restricted Stock
shall remain in the physical custody of NBHC or its designee at all times prior
to, in the case of any particular Share of the Restricted Stock, the date on
which such Share vests. Any certificates representing Restricted Stock shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:


Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the National Bank Holdings Corporation 2014 Omnibus
Incentive Plan and a Restricted Stock Award Agreement, dated as of [  ], 2014,
between National Bank Holdings Corporation and [Participant]. A copy of such
Agreement is on file at the offices of National Bank Holdings Corporation.
As soon as practicable following the vesting of any Restricted Stock, NBHC shall
ensure that its stock transfer books reflect the vesting. If certificates for
the Restricted Stock exist, such certificates for such vested Restricted Stock
shall be delivered to Participant or to Participant’s legal representative along
with the stock powers relating thereto.
6.Dividend and Voting Rights. After the Date of Grant, Participant shall be the
record owner of the Restricted Stock, unless and until such Restricted Stock is
forfeited pursuant to Participant’s Termination of Employment or sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
common stockholder of NBHC, including, without limitation, voting rights and
rights to payment of cash or in-kind dividends, if any, with respect to the
Restricted Stock; provided that the Restricted Stock shall be subject to the
limitations on transfer and encumbrance set forth in this Agreement and the
Plan.


7.Transferability. The Restricted Stock may not, at any time prior to becoming
vested, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against NBHC, its
Subsidiaries and its Affiliates; provided that the designation of a beneficiary
shall not constitute an assignment,




--------------------------------------------------------------------------------




alienation, pledge, attachment, sale, transfer or encumbrance. The Restricted
Stock shall be subject to the restrictions set forth in the Plan and this
Agreement.


8.Adjustment. In the event of any event described in Section 3(h) of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 3(h) of the Plan shall apply to the Restricted Stock.


9.Change in Control. In the event of a Change in Control of NBHC occurring after
the Date of Grant, the provisions set forth in Section 10(b) of the Plan shall
apply to the Restricted Stock and the Restricted Stock shall vest in full and be
free of restrictions.


10.Miscellaneous.


(a)Confidentiality of this Agreement. Participant agrees to keep confidential
the terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.


(b)Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Restricted Stock granted
thereunder; provided that any such waiver or amendment that would impair the
rights of any Participant or any holder or beneficiary of any Restricted Stock
theretofore granted shall not to that extent be effective without the consent of
Participant. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.


(c)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:


if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile: (855) 576-3479
Attention: General Counsel
if to Participant: at the address last on the records of NBHC.
All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv)when receipt is mechanically acknowledged, if by facsimile.
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.




--------------------------------------------------------------------------------






(e)No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of NBHC or its Affiliates or shall interfere with or
restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.


(f)Beneficiary. Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC. The last such designation received by NBHC shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by NBHC prior to Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by Participant, the beneficiary shall be deemed to be his
or her spouse or, if Participant is unmarried at the time of death, his or her
estate.


(g)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.


(h)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.


(i)Bound by the Plan. By signing this Agreement, Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.


(j)Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(k)Headings. The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(l)Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


11.Compliance with Legal Requirements. The grant of the Restricted Stock and any
other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate, and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
NATIONAL BANK HOLDINGS CORPORATION
By: ____________________________________
Name:
Title:


PARTICIPANT
_______________________________________
[Participant]






